Title: To James Madison from George W. Campbell, 22 May 1814
From: Campbell, George W.
To: Madison, James


        
          (Private)
          Dear Sir,
          Washington, 22nd. May 1814
        
        The enclosed letter I have the honor to transmit for your consideration. The subject to which it relates may require early attention. Should we find it necessary to resort to Europe for the next loan, there may be little time to spare in authorising the negotiation. The loan we have obtained, supposing no defalcation to take place in paying the instalments, cannot be calculated on to meet our demands b[e]yond the month of august; or at the farthest, Septer. Hence it appears desirable to make some provision at an early day, if practicable, to guard against embarrassment in our Treasury-operations.
        Two modes of obtaining a future loan seem to be suggested by Mr. Astor: the one by a negotiation in Europe, through the proposed agent, on behalf of the Government; the other by an arrangement to be made with him (Mr. Astor) & his friends to furnish the money here, it is presumed, on being allowed time to negotiate in Europe on their own account. The latter would seem, on several accounts, the most desirable, if by it a sufficient sum could be obtained on proper terms. If however, it should not be considered eligible to rely on either mode alone, both might be adopted to a certain extent.
        I have answered Mr. Astor’s letter, advising him his suggestions would be duly attended to and the subject submitted to your consideration; but declined inviting him to this place, until I had the honor of knowing your pleasure on that point.
        
        The sucess of the loan, has been joyfully hailed, I am informed, by our friends in every part of the country. It has had considerable effect on certain party-men in different places: some who violently opposed its success have since become interested in it, by engaging to take portions of the stock, of those who subscribed. This must operate favorably.
        I am informed by Mr. Barker he has made the requisite arrangements for paying the first instalment on that portion of the loan taken by him; notwithstanding considerable efforts were made to prevent the banks from enabling him to do so. He has no doubt had difficulties to encounter; and may in completing his future payments, have others equally serious to contend with: he appears however sanguine in his expectations, & gives the strongest assurances he will be able to complete his engagements. There is no reason to doubt the punctual payment of the residue of the loan taken.
        The events announced by the late news from Europe seem to baffle all calculations. Have the people of France abandoned their ruler? This is a national enquiry. The fact may yet be doubtful. The affairs on the continent, have, however, reached a crisis, that must soon result in peace; and it may be hoped this peace will give repose to the world & terminate the contest in which we are engaged. In this way alone can the late news be considered as calculated to inspire confidence in the success of our negotiation.
        Mrs. Campbell tenders to Mrs. Madison her best compliments, to which mine are cordially joined. You will please accept, for yourself, assurances of the very sincere respect with which, I have the honor To be Sir, Your most obedt.
        
          Geo W Campbell
        
        
          P.S. Since writing the foregoing, I have recd. Mr. Astor’s letter of the 20th. inst. which I have thought proper to enclose herewith.
        
      